Per Curiam.

The remedy by distress is for the- rent, and- not for damages for the delay. The party never avows, but for the rent. In Braithwaite v. Cooksey, (1 *44H. Black. 465.) the avowry in replevin was for five years' rent in arrear, under a demise for a specific sum in rent, payable yearly, but it was only for the aggregate sum of rent, without interest. Interest cannot be demanded on the arrears of rent, when the party proceeds by distress. It has now become, Us Baron Gilbert says, in the nature of an execution, rather than a distress, in the genuine sense of the word; and it would lead to abuse and oppression, if the party was to determine for himself, when he was entitled to interest, and to proceed, in this way, to recover it.
The judgment must be affirmed.
Judgment affirmed.